Citation Nr: 1202900	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back condition, including as secondary to service-connected residuals of a gunshot wound.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected residuals of a gunshot wound.

3.  Entitlement to an increased rating for a scar and residuals of a gunshot wound, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to September 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in September 2009.

This case was previously before the Board January 2010.  At that time, the Board considered whether the Veteran had submitted new and material evidence sufficient to reopen his previously denied claim for service connection for a back condition.  Finding that he had, the Board reopened the Veteran's claim.  

The Board then remanded the Veteran's claims for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  



FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that the Veteran's current lumbar spondylosis is not related to his active service.  

2.  The Veteran did not suffer from an acquired psychiatric disorder during his active service or for many years thereafter, and there is no competent evidence that his current disorder is related to his active service.

3.  The competent medical evidence of record indicates that the Veteran's current acquired psychiatric disorder is related not to his service-connected residuals of a gunshot wound, but instead to his non-service connected back disorder. 

4.  The Veteran's residuals of his gunshot wound have resulted in two scars that are superficial and painful; the linear abdominal surgical scar, and a circumferential gunshot wound scar.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for service connection for an acquired psychiatric disorder on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

3.  The criteria for a rating in excess of 10 percent for gunshot wound, liver, postoperative linear abdominal surgical scar are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.27, 4.114 Diagnostic Codes (DC) 7301, 7311, 7312, 7345 (2011), 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

4.  The criteria for a separate 10 percent rating for gunshot wound, liver, circumferential scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.27, 4.114 Diagnostic Codes (DC) 7301, 7311, 7312, 7345 (2011), 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2004, January 2006, and December 2006 - prior to the initial RO decision in each matter - that addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequently, the Veteran was informed of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He also was subsequently provided with the particulars of his service-connected residuals of a gunshot wound, including how he could qualify for an increased rating.  His claim was readjudicated following each letter.  The Board thus finds that the duty to notify has been satisfied.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service VA treatment.  VA attempted to obtain records from the Social Security Administration.  In December 2008, that Administration stated that such records were not available.  The RO made a formal finding of unavailability regarding these records in December 2008.  The Veteran was also afforded a VA compensation and pension examination germane to each of his claims on appeal.  

As noted above, the Board remanded the Veteran's claims in January 2010.  In its remand, the Board asked the RO/Appeals Management Center (AMC) to have the Veteran undergo VA examinations germane to each of his claims on appeal, and to provide the Veteran with updated notice.  

Each of these remand objectives has been accomplished.  In February 2010, the Veteran underwent VA examinations for each of his claimed conditions, and the examiners answered the specific questions posed by the Board.  The Veteran was sent notice in January 2010 that included information regarding the five elements of service connection.  Though the Board asked the RO/AMC to provide the Veteran with notice of particular Diagnostic Codes, such codes were not included in that January 2010 letter.  This information was included, however, in a previous June 2008 letter and in previous Supplemental Statements of the Case.  As this particular instruction was previously accomplished, the Board shall not remand the Veteran's case in order that further notice be issued.  

The Board thus finds there was substantial compliance with its January 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Additionally, the Veteran contends that acquired psychiatric disorder is secondary to his in-service gunshot wound.  Pursuant to VA law, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

Each of the Veteran's claims for service connection is evaluated separately below.  

Back Condition

The Veteran seeks service connection for a back condition which he contends is either directly related to his active service or is secondary to his service-connected residuals of a gunshot wound to the abdomen.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from a back condition.  The Veteran underwent a VA examination in February 2010.  The examiner in that examination diagnosed the Veteran as suffering from spondylosis of the lumbar spine.  

Next, the Board concedes that the Veteran complained of suffering from back pain during his active service.  In November 1975, the Veteran complained of suffering from back pain for the prior five to six months following a diving accident.  He had full range of motion and no pain on percussion, as well as a normal gait.  He was diagnosed as suffering from a muscle strain.  He also contends that he injured his back after being shot in March 1976.  On his September 1976 report of medical history, however, the Veteran denied suffering from recurrent back pain.  

The Veteran's claim fails on a direct basis, however, because there is no competent or credible evidence establishing a nexus between his current condition and his active service.  In his February 2010 VA examination, the examiner concluded that the Veteran's spondylosis of the lumbar spine is not caused by or a result of his military service.  He stated that medical documentation from the Veteran's March 1976 gunshot makes no mention of the Veteran's spine being injured.  The Veteran did not mention any problems with low back pain during his hospitalization, and the discharge documents noted no back pain.  

The examiner acknowledged the Veteran's November 1975 complaint of suffering from back pain.  He concluded, however, that this was acute in nature, noting that the Veteran denied suffering from back pain at separation.  He concluded that the low back condition that the Veteran complained of in 1975 most likely resolved itself.  

The only other medical evidence purporting to establish a nexus between the Veteran's current condition and his active service is a February 2007 letter from Joel Baumgartner, MD.  Dr. Baumgartner wrote that the Veteran had an injury after getting assaulted.  He stated that the Veteran's "arthritic changes and disk degeneration in his lumbar spine may have been related to his early injuries that could have started the instability and degeneration." 

The Board, however, assigns Dr. Baumgartner's opinion no probative value.  

First, the Board notes that to be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

Here, Dr. Baumgartner's opinion is short, only one sentence long, and includes no supporting rationale.  Dr. Baumgartner does not discuss how the Veteran was injured in service, and why his current condition relates to that in-service injury.  The Board is thus not able to weigh this opinion against that of the VA examiner.  

Secondly, Dr. Baumgartner's opinion is also speculative.  The Court has consistently held that speculative opinions by a medical professional cannot provide the degree of certainty required for medical opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion expressed in terms of "may," also implies "may or may not" and therefore is too speculative to establish a plausible claim (citing Obert v. Brown, 5 Vet. App. 30, 33 (1993))); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (speculative medical opinion as to causation cannot establish a medical nexus to service).  

Dr. Baumgartner's opinion does not state that the Veteran's current back disorder is likely or at least as likely as not related to his in-service injury.  Instead, he uses the term "may," which also implies "may not."  Accordingly, his conclusion is afforded no probative value.  

The Veteran himself contends that his current back disorder is related to his in-service gunshot wound.  The Veteran contends that he was riding in a car with three youths.  He states that these youths robbed him and that one shot him.  He states that he dove from the car following being shot, and that he injured his back while doing so.  He thus argues that his current back disorder is related to that in-service injury.  

The Board does not find this evidence to be probative, however, as it is neither credible nor competent.  First, with regard to credibility, the Board notes that the Veteran's current version of events differs materially from his previous statements; notably, there is no evidence that the Veteran jumped from the car following the attempted robbery.  A March 19, 1976 police report notes that the Veteran met three teenagers at a bar and asked to buy marijuana from them.  The four then traveled in one of the teenager's car to a parking lot.  The driver then pulled a gun on the Veteran and demanded his money.  The Veteran struggled with the driver, was shot, and fled from the car on foot.  While in the hospital, the Veteran did not state that he jumped from the car, nor did he complain of landing on his back or suffering from back pain.  

Secondly, prior to his filing for service connection, the Veteran stated that his back pain was due to poor chiropractic care.  In a May 1999 VA treatment record, the Veteran stated that he suffered from back pain for the prior five years as a result of a botched chiropractic therapy session.  In July 1999, the Veteran stated that his chiropractor hit the base of his skull with a compression hammer, resulting in severe and incapacitating pain.  A September 1999 primary care note records that the Veteran stated that he had "always been healthy," and that his current problems were the result of chiropractic care.  Since filing his claim, however, the Veteran has not mentioned this chiropractic care, and instead contends that his back pain is due to his in-service injury.  

Given these facts, the Board does not find the Veteran's statements to be credible.

Further, the Veteran is not competent to offer an opinion as to the etiology of his claimed back condition.  The Veteran is certainly competent to offer statements regarding the nature of his back pain and the date of its onset.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, he would not be competent to identify a form of cancer).  A determination of the etiology of the Veteran's back condition requires medical knowledge, however, and there is no showing that the Veteran is qualified to make such a determination.  

Finally, to the extent that the Veteran contends that his back was injured directly by the bullet from his gunshot wound, the Board finds that there is no evidence to support this contention.  In his original August 2001 claim, for instance, the Veteran stated that the bullet went through his liver and lodged in his back.  In his September 2009 hearing, the Veteran stated that the bullet from the gunshot he suffered was lodged in his back.  

In his February 2010 VA examination, however, the examiner determined that the exit wound for the shot was in the right flank area, and that the contemporaneous medical documentation made no mention of his spine.  There is also no evidence whatsoever of the Veteran complaining of back pain during his hospitalization or immediately thereafter.  

In summary, the Board finds that the competent and credible evidence of record indicates that the Veteran's current lumbar spondylosis is not related to his active service.  Accordingly, the Board concludes that the criteria for service connection for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Acquired Psychiatric Disorder

The Veteran seeks service connection for depression, a condition which he contends is either directly related to his active service, or is secondary to his service-connected residuals of a gunshot wound.  For the reasons that follow, his claim shall be denied.  

First, the Board notes that the Veteran currently suffers from an acquired psychiatric disorder.  Though the Veteran has received a number of diagnoses over the years, in his February 2010 VA examination, the examiner diagnosed the Veteran as suffering from major depressive disorder, recurrent; cannabis abuse, episodic; and anxiety disorder, not otherwise specified. In a February 2006 VA examination, the Veteran was diagnosed as suffering from anxiety and depression, secondary to physical pain.  

There is, however, no evidence that the Veteran suffered from these conditions during his active service.  The Veteran was evaluated by Naval psychiatrists in February 1976 because of his temper.  It was noted that the Veteran had no evidence of a thought disorder, but did have a significant alcohol problem.  He was diagnosed as suffering from alcoholism, episodic, excessive.  The Veteran jumped overboard in June 1976; he was quickly recovered.  He was described as suffering from a severe character disorder, but not an acquired psychiatric disorder.  

The Veteran contends that he did suffer from an acquired psychiatric disorder during his active service.  In his September 2009 hearing, the Veteran stated that he dove overboard in an attempt to commit suicide.  

The examiner from the Veteran's February 2010 VA examination, however, disputed this claim.  He stated that the Veteran received no mental health treatment during his active service.  He stated that it is unlikely that the Veteran would have been denied treatment for any depression or suicidal tendencies while in the military if such symptoms were truly manifested.  He stated that there was no evidence to substantiate the Veteran's contention that he jumped overboard as a result of his suffering from depression.  

Further, there is no evidence that the Veteran's current psychiatric disorder is causally related to his active service.  The examiner from the Veteran's February 2006 VA examination found that the Veteran "does not appear to be suffering from a mental health disorder that was caused by his military experiences."  Instead, she stated that the Veteran reported functioning well until his above mentioned chiropractic care.  She stated that the Veteran's complaints of depression and anxiety are related to that poor chiropractic care and not to his active service.  This conclusion was echoed by the examiner from the Veteran's February 2010 VA examination, who concluded that the Veteran's present anxiety and depression are at least as likely as not due to or aggravated by his back condition.  

The Veteran, however, has also alleged that his current psychiatric disorder is related to his service-connected residuals of a gunshot wound.  Notably, he first offered this opinion in his December 2005 claim, and he has subsequently repeated that claim.

The medical evidence of record, however, contradicts the Veteran's contentions.  Again, the examiner from the Veteran's February 2006 VA examination concluded that his current condition is related to his poor chiropractic care.  The examiner from the Veteran's February 2010 VA examination seconded this assessment, stating that the Veteran's current depression and anxiety are due to or aggravated by his back condition.

For the reasons explained above, the Board does not find that the Veteran is entitled to service connection for his back condition.  As there is no competent evidence that the Veteran's current psychiatric condition is secondary to his service-connected residuals of a gunshot wound, service connection is not warranted on a secondary basis.  

In conclusion, the Board finds that the Veteran did not suffer from an acquired psychiatric disorder during his active service or for many years thereafter, and there is no competent evidence that his current disorder is related to his active service.  The Board further finds that the competent medical evidence of record indicates that the Veteran's current acquired psychiatric disorder is related not to his service-connected residuals of a gunshot wound, but instead to his non-service connected back disorder.  Accordingly, the Board concludes that the criteria for service connection for an acquired psychiatric disorder on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

As explained above, the Veteran suffered a gunshot wound to his abdomen in March 1976.  The Veteran first sought service connection for his residuals of a gunshot wound shortly after he left active service.  The RO granted service connection for his residuals at a noncompensable rate in April 1977.  

The Veteran filed the claim at issue here in February 2004.  After missing two VA examinations, the Veteran attended a VA examination in October 2005.  Based on the results of this examination, the RO denied the Veteran an increased rating in a November 2005 rating decision.  The Veteran filed a Notice of Disagreement in October 2006.  The Veteran underwent a second VA examination in February 2007.  Based on the results of that examination, in a March 2007 rating decision, the RO increased the Veteran's rating to 10 percent, identifying the scar being compensated as the surgical scar, effective the date of his claim.  Concurrently, the RO issued a Supplemental Statement of the Case (not a Statement of the Case) in March 2007.  The RO issued another Supplemental Statement of the Case in August 2007.  The Veteran again underwent a VA examination in February 2009, and the RO issued another Supplemental Statement of the Case in March 2009.  The Veteran then filed a Substantive Appeal.  The Board remanded his claim in a January 2010 decision.  The Veteran subsequently underwent another VA examination, and the RO issued a Supplemental Statement of the Case in May 2011.  

The RO has rated the Veteran's scar and residuals of a gunshot wound to the abdomen under 38 C.F.R. § 4.114, Diagnostic Code 7311-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, Diagnostic Code 7311 refers to residuals of an injury of the liver, while Diagnostic Code 7804 addresses scars that are unstable or painful.

Effective October 23, 2008, VA amended the rating criteria for the evaluation of scars.  The new ratings are clear that, for scars rated under the previous Diagnostic Code prior to the effective date, a scar will only be evaluated under the new provisions at the request of the Veteran.  As the Veteran has not requested a review under the new scar regulations, the Board shall evaluate the Veteran solely under the regulations in effect prior to October 23, 2008.  

Under those previous regulations, Diagnostic Code 7804 covers scars that are superficial and painful on examination.  Such a scar is assigned a 10 percent rating.  A Note to this Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1) (2008).  

Since the issue in this case is entitlement to an increased rating, the present level of the Veteran's disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks an increased rating for the residuals of his gunshot wound.  For the reasons that follow, the Board finds that two separate, 10 percent ratings for the Veteran's gunshot wound and laparotomy scars are warranted.  

The most pertinent evidence in this case comes from the Veteran's four VA examinations.  The Veteran first underwent a VA examination in October 2005.  The examiner summarized the Veteran's initial injury and treatment.  The examiner noted that since the Veteran's hospitalization, he has had no obvious issues with his liver or other internal organs.  

The examiner noted that the Veteran has a scar on his anterior abdominal wall measuring 20 cm by 1 cm.  The Veteran complained of decreased sensation surrounding this scar.  The scar was not raised and had no depth; it was described as superficial with no inflammation.  It was not hyperpigmented or hypopigmented.  It was normal in color with no obvious tenderness.  It was not unstable, and there was no adherence to deep tissue.  It represented less than 5 percent of the body surface area and less than five percent of his abdominal wall.  The Veteran had no other issues related directly to his scar.

With regard to the Veteran's liver and organ function, the examiner noted that the Veteran had no hepatomegaly. He had no ascites.  His liver function studies were described as normal.  The examiner concluded that neither the Veteran's liver nor his scar caused significant disability.  

The Veteran next underwent a VA examination in February 2007.  The Veteran again recounted the history of his initial injury.  He reported suffering from abdominal pain.  He stated that his scar is constantly itching, numb, and tingly.  

Upon examination, the examiner found that the Veteran had a midline scar measuring 9.5 inches by .25 inches.  The Veteran reported the scar being tender.  He had a second upper right quadrant scar from the gunshot wound itself.  This scar was circumferential, measuring 1.5 inches by 1 inch across.  It was slightly depressed, but it showed no adhesion.  

An examination of the Veteran's abdomen revealed no masses or organomegaly.  There was no rebound, no peritoneal signs, and no guarding.  

The Veteran underwent another VA examination in February 2009.  The Veteran again reported that his laparotomy scar was painful and itchy.  

Upon examination, the examiner noted that the Veteran's liver size was normal and showed no evidence of ascites.  His liver consistency was normal.  Though the Veteran reported abdominal tenderness, the examiner stated that this was due to the Veteran's reported fibromyalgia.  There was no evidence of portal hypertension, and no other signs of liver disease.  The Veteran's liver enzymes were reported as normal.  

Upon examination of the Veteran's scar, the examiner reported that he had a 4 cm by 3 cm scar to the liver area.  The examiner described this scar as tender on palpation, but noted that there was no limitation of motion or loss of function as a result of the scar, and that there was no skin ulceration or breakdown over the scar.  

Most recently, the Veteran underwent a VA examination in February 2010.  The examiner reviewed the Veteran's claims file before examining the Veteran.  The Veteran again recounted the history of his gunshot wound.  He stated that the scars from his surgery and his gunshot are both painful.  He also complained of pain in his abdomen which he attributed to his fibromyalgia.  

In reviewing the Veteran's initial injury, the examiner stated that the bullet from the Veteran's gunshot lodged in the posterior subcutaneous tissues of his abdomen.  He stated that the Veteran had damage to the right lobe of the liver and a small hematoma with interruption of the first part of the duodenum.  All of the Veteran's other organs were reported as normal.  

Upon examination, the Veteran's abdomen was described as obese with diffuse tenderness.  He had no guarding or rigidity.  He had no organomegaly.  His most recent liver function tests were described as normal.  

The Veteran had a midline abdominal scar from the xiphoid to the umbilicus.  The scar was 9 inches by 1/8 of an inch.  The Veteran also had a circumferential scar on his right upper quarter measuring 1.5 inches by 1 inch.  On his back, the Veteran had a linear scar measuring 1.25 inches by 1 inch that was from the removal of the bullet.  For all three scars, there was normal coloration.  The scars were described as nontender with no tissue breakdown.  The scars were superficial with no adherence to deep tissue.

The examiner reported that the Veteran's gunshot wound did not result in any loss of muscle tissue.  The wound is superficial in nature, mildly depressed, and without adhesion.  It resulted in no tendon, bone, joint, or nerve damage.  The Veteran had no loss of muscle function.  

The examiner summarized his findings by noting that the Veteran suffered his gunshot wound to muscle group XIX.  He noted that there was no underlying muscle damage caused by the track of the bullet, and there was no adhesion of the wound.  The examiner noted that the diffuse abdominal tenderness of which the Veteran complained was the result of his fibromyalgia.  

Based on these examinations, the Board finds that the criteria for two separate 10 percent ratings for his scars are warranted.  Under Diagnostic Code 7804, a 10 percent rating is warranted for a painful superficial scar.  38 C.F.R. § 4.118, DC 7804 (2008).  Here, the most recent VA examination found that the Veteran has three scars as a result of his gunshot wound.  Though the examiner found that these scars were not tender, the Veteran has consistently complained of tenderness and pain with regard to his initial gunshot scar and his laparotomy scar; the Veteran has never contended that the scar on his back from where the bullet was removed is tender or painful.  Accordingly, the Board shall grant the Veteran the benefit of the doubt and find that he suffers from two painful scars as a result of his gunshot wound.  Thus, while a rating in excess of 10 percent for the Veteran's linear surgical scar is denied, a separate 10 percent rating for his circumferential gunshot wound scar is granted.  

That being said, there is no evidence that the Veteran's gunshot wound warrants compensation under any other Diagnostic Codes.  Under Diagnostic Code 7311, for residuals of injury of the liver, depending on the specific residuals, the following are separately evaluated: adhesions of the peritoneum are evaluated under Diagnostic Code 7301; cirrhosis of liver under Diagnostic Code 7312; and chronic liver disease without cirrhosis under Diagnostic Code 7345.

Under Diagnostic Code 7301 for adhesions of peritoneum, a noncompensable rating is provided for mild adhesions.  A 10 percent rating is provided for moderate adhesions; pulling pain on attempting work or aggravated by movements of the body or occasional episodes of colic pain, nausea, constipation (perhaps altering with diarrhea) or abdominal distension.  38 C.F.R. § 4.114, DC 7301.  The four VA examinations, however, have never found the Veteran to be suffering from adhesions of his peritoneum.  No rating under this Diagnostic Code is warranted.  

Under Diagnostic Code 7312 for cirrhosis of the liver, primary biliary cirrhosis or cirrhotic phase of sclerosing cholangitis, a 10 percent rating is assigned for symptoms such as weakness, anorexia, abdominal pain and malaise.  A note following this Code indicates that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114, DC 7312.  Here, though the Veteran has complained of suffering from pain in his abdomen and malaise, these symptoms have been attributed to his fibromyalgia and not to the residuals of his gunshot wound.  As there is no evidence that his fibromyalgia is secondary to his gunshot wound, a rating under Diagnostic Code 7312 is not warranted.  

Diagnostic Code 7345 for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C) provides a noncompensable rating for nonsymptomatic disease.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Note (2) provides that incapacitating episodes means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7345.  Once again, though the Veteran has complained of pain, fatigue, and malaise, these symptoms have been found to be attributable to his nonservice-connected fibromyalgia and not to his residuals of a gunshot wound.  

Finally, the Board notes that the Veteran's gunshot wound has not resulted in any underlying muscle damage, precluding a rating under 38 C.F.R. § 4.73, Diagnostic Code 5319 (2011) (covering injuries to muscle group XIX).  

The Board does not need to remand the Veteran's claim for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Here, though the Veteran is unemployed, the evidence does not show that he is unemployable as a result of his service-connected disabilities; instead, the evidence indicates that the Veteran is unemployable due to his nonservice-connected disabilities, and the Veteran is in receipt of a nonservice-connected pension as a result.  Further, the RO has already adjudicated a TDIU claim during the pendency of this appeal, finding in April 2010 that such a rating was not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from two scars that are superficial but painful.  These symptoms are contemplated under the applicable rating criteria for scars.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's residuals of his gunshot wound have resulted in two scars that are superficial and painful.  Accordingly, the Board concludes that the criteria for two separate 10 percent ratings for scars as residuals of a gunshot wound have been met; i.e., a 10 percent rating for the surgical scar, and a 10 percent rating for the circumferential gunshot wound scar.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114 Diagnostic Codes (DC) 7301, 7311, 7312, 7345 (2011), 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  


ORDER

Service connection for lumbar spondylosis is denied.

Service connection for an acquired psychiatric disorder is denied.  

Entitlement to a rating in excess of 10 percent for gunshot wound, liver, postoperative linear abdominal surgical scar, is denied.  

Entitlement to a separate 10 percent rating for gunshot wound, liver, circumferential scar, is granted, subject to the law and regulations governing the payment of monetary benefits.  




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


